Title: To James Madison from Sylvanus Bourne, 22 December 1801 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


22 December 1801. Forwards copy of 22 Dec. Leiden Gazette. “Some symptoms of discontent are said to have lately made their appearance in Paris among the late Generals of the french Armies who are now without employ—but it appears that means have been found to appease them.” Dutch government is operating smoothly under the new constitution; definitive treaty is expected to restore commercial prosperity.
 

   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.; docketed by Wagner.


   A full transcription of this document has been added to the digital edition.
